DECISION
This case came on to be heard on the 2nd day of August 1932 in the Courthouse in the Administration Building, U.S. Naval Station.
Present: Chief Justice WOOD, Associate Judge PELE, Associate Judge LUTU.
The proponent of the name Taleni was represented by his counsel Tuuga and the objector Uele was represented by his counsel Magalei.
It appeared from the testimony that Taleni the proponent of the name is the grandson of Maea Fatafuna, who was the last holder of the name. Uele according to the testimony of his counsel is the grandson of Maea Aiona.
The holders of the name Maea as named by Taleni are:
Maea Leoo
Maea Fatafuna
and the holders of the name Maea as named by counsel for the objector are:
Maea Gasese
Maea Aiona
Maea Manavafeea
The Maea family is a small one and no one seemed to know just the number and extent of the lands owned by it. It was generally admitted that the last holder of the name had been dead for many years and that there had been no holder of the name since his death. Both Taleni and Uele *460testified that they had worked on the family lands but neither of them had assumed the duties of the Maea.
Magalei who was the chief sponsor for Uele testified that Fatafuna, the grandfather of Taleni, received his name Maea from Aiona. Magalei states that Uele is the grandson of Maea Aiona and the son of Magalei Tauau. Magalei claims the pule of the Maea family as Magalei and desired the Court to appoint his candidate to the name Maea with the understanding that he, Magalei, the chief of an entirely different family, would have the pule of the Maea family. It is not altogether clear to the Court just how Magalei derives this pule although he endeavored to explain it to the Court.
The evidence was undisputed that there was many years ago a holder of the name called Fatafuna and that Taleni is the grandson of this man. That there was a holder of the name Maea called Aiona from whom Uele traces his descent through Magalei is strenuously denied by Taleni and his counsel.
The Court is not permitted to discuss the relative fitness for the position of matai unless the claims of each are equal to the name, than [sic] the balance will tip in the favor of the one best prepared to hold the name by reason of education.
In this case it seems clear to the Court that Taleni has established the best hereditary right to the name Maea. He has stated that if given the name he will not recognize the pule of Magalei and will himself exercise the pule of the name over the affairs of the family. If the name were given to Uele it is very doubtful if he would do this as he apparently recognizes the pule of Magalei.
Upon all the evidence the Court is of the opinion that the matai name should be given to Taleni and it so decrees, with the costs of $25.00 to be paid by Uele and Magalei.